DETAILED ACTION
This second Office Action is sent in response to Applicant's Communication received on 11/09/2020 for 16/719620.  Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
In view of Applicant’s amendments, the objections to claims 5, 14, and 20 have been withdrawn.
Applicant’s arguments, see Claim Rejections, with respect to claim 1 have 

Claim Objections
Claims 5, 14, and 20 are objected to because of the following informalities.
Claims 5, 14, and 20 recite “the presentations of the listing using the second image” which lack antecedent basis and have been interpreted as “[[the]] presentations of the listing using the second image”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites displaying a presentation of a listing … to a curating user, the presentation of the listing including a first image submitted by a submitting user of the listing; receiving a second image from the curating user for use with at least one curated 
The limitation of "displaying a presentation of a listing … to a curating user, the presentation of the listing including a first image submitted by a submitting user of the listing", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "displaying" in the context of this claim encompasses a human interaction of presenting an advertisement proposal to a client, where the advertisement includes an initial image selected by a marketing team.
The limitation of "receiving a second image from the curating user for use with at least one curated presentation of the listing", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "receiving " in the context of this claim encompasses a human interaction of a client bringing a suggested image to be used in another version of the proposed advertisement.
The limitation of "responsive to a determination that a popularity of the second image exceeds a popularity of the first image submitted by the submitting user, replacing the first image submitted by the submitting user with the second image so that the presentation of the listing includes the second image", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "responsive to a determination…, replacing" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback to the suggested image compared to audience feedback of the initial image and replacing 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites "a networked based publication system". The publication system is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the publication system amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites determining that the popularity of the second image as determined by likes of the second image exceeds the popularity of the first image submitted by the submitting user as determined by likes of the first image submitted by the submitting user.
The limitation of "determining that the popularity of the second image as determined by likes of the second image exceeds the popularity of the first image submitted by the submitting user as determined by likes of the first image submitted by 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites determining that the popularity of the second image as determined by comments added to the second image exceeds the popularity of the first image submitted by the submitting user as determined by comments added to the first image submitted by the submitting user.
The limitation of "determining that the popularity of the second image as determined by comments added to the second image exceeds the popularity of the first image submitted by the submitting user as determined by comments added to the first image submitted by the submitting user", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "determining" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback to the image suggested by the client, where the analysis includes finding more audience responses to the suggested image than the initially proposed image.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites determining that the popularity of the second image as determined by user feedback provided in relation to the second image exceeds the popularity of the first image submitted by the submitting user as determined by user feedback provided in relation to the first image submitted by the submitting user.
The limitation of "determining that the popularity of the second image as determined by user feedback provided in relation to the second image exceeds the popularity of the first image submitted by the submitting user as determined by user feedback provided in relation to the first image submitted by the submitting user", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "determining" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback to the image suggested by the client, where the analysis includes finding more audience responses to the suggested image than the initially proposed image.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites determining the popularity of the second image and the popularity of the first image submitted by the submitting user based on: purchases made by users in relation to the presentation of the listing including the first image submitted by the submitting user and in relation to the at least one curated presentation of the listing using the second image; amount spent by the users on purchases in relation to the presentation of the listing including the first image submitted by the 
The limitation of "determining the popularity of the second image and the popularity of the first image submitted by the submitting user based on: purchases made by users in relation to the presentation of the listing including the first image submitted by the submitting user and in relation to the at least one curated presentation of the listing using the second image; amount spent by the users on purchases in relation to the presentation of the listing including the first image submitted by the submitting user and in relation to the presentations of the listing using the second image; or amount of time users browse the at least one curated presentation of the listing including the first image submitted by the submitting user and browse the at least one curated presentation of the listing using the second image", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "determining" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback to the image suggested by the client, where the analysis includes finding audience purchases, audience purchase amounts, or audience gaze time from the proposed advertisement with the initial image proposed by the marketing team and from the proposed advertisement with the image suggested by the client.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites wherein the second image is added to the listing based on instructions received from the curating user.

If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites wherein the second image is a customized copy of the first image submitted by the submitting user.
The limitation of "wherein the second image is a customized copy of the first image submitted by the submitting user", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "a customized copy" in the context of this claim encompasses a human interaction of a client modifying an initial image proposed by a marketing team and proposing the modified image as a suggested replacement image instead.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites wherein the first image submitted by the submitting user is customized to form the second image based on at least one of: instructions to crop the 
The limitation of "wherein the first image submitted by the submitting user is customized to form the second image based on at least one of: instructions to crop the first image submitted by the submitting user; instructions to resize the first image submitted by the submitting user; instructions to reposition the first image submitted by the submitting user; instructions to rotate the first image submitted by the submitting user; selection of a filtering option for the first image submitted by the submitting user; or instructions to remove the filtering option from the first image submitted by the submitting user", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "is customized" in the context of this claim encompasses a human interaction of a client telling a marketing team to modify an initial image proposed by a marketing team, where the modifications including cropping, resizing, repositioning, rotating, filtering, or removing a filter.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites receiving a third image from an additional curating user for use with additional curated presentations of the listing; and responsive to a determination that a popularity of the third image exceeds a popularity of the second image, replacing the second image with the third image.

The limitation of "responsive to a determination that a popularity of the third image exceeds a popularity of the second image, replacing the second image with the third image", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "responsive to a determination…, replacing" in the context of this claim encompasses a human interaction of the marketing team performing market analysis on audience feedback to the other suggested image compared to audience feedback of the initially proposed image and replacing the initially proposed image in the proposed advertisement with the other suggested image when the other suggested image is more popular.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite limitations of claims 1-5, respectively that, as drafted, are processes that, under their broadest reasonable interpretation, cover managing personal interactions between people but for the recitation of generic computer components. The respective personal interactions are discussed as above in claims 1-5.
This judicial exception is not integrated into a practical application. In particular, the claims recites a system, one or more processors, and management module for 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more processors, and management module amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible. 
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite limitations of claims 1-5, respectively that, as drafted, are processes that, under their broadest reasonable interpretation, cover managing personal interactions between people but for the recitation of generic computer components. The respective personal interactions are discussed as above in claims 1-5.
This judicial exception is not integrated into a practical application. In particular, the claims recites memory, instructions, processor, and machine for performing the respective limitations. The memory, instructions, processor, and machine are recited at a high level of generality and recited so generically that they represent no more than 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of memory, instructions, processor, and machine amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible. 
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites replacing the first image submitted by the submitting user with the second image so that the presentation of the listing includes the second image includes replacing the first image as stored in a central repository with the second image.
The limitation of "replacing the first image submitted by the submitting user with the second image so that the presentation of the listing includes the second image includes replacing the first image…with the second image", as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed between people. For example, "replacing" in the context of this claim encompasses a human 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions between people but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites "a central repository". The repository is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a central repository amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. With respect to the "central repository" for storing information, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d))(II), "storing and retrieving information in memory"]. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 9-10, 12-13, 16, 18-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Portnoy et al. (US 20120284245 A1).

As to claim 1, Portnoy discloses a method comprising:
displaying a presentation of a listing on a networked based publication system to a curating user [Figs. 1-2, para 0024, 0029, 0034, present montage component (read: listing, note broadest reasonable interpretation of listing includes any item that is published) to authorized user (read: curating user, note authorized user has the ability to change, i.e., curate, presented component information), note montage is published on a network system (see network and system in para 0043-0044)], the presentation of the listing including a first image submitted by a submitting user of the listing [para 0024, 0029, montage component includes photograph added by montage creator (read: submitting user)];
receiving a second image from the curating user for use with at least one curated presentation of the listing [para 0029, montage authorized user adds photograph to montage, where any change to the montage results in a curated presentation of the montage; note the limitation "for use with at least one curated presentation of the listing" suggests or makes optional but does not require steps to be performed (MPEP 2111.04)].
 [para 0029, 0056-0057, analyze montage component popularity, where montage components include a photograph changed by an authorized user (read: second image) and a photograph added by a montage creator (read: first image)] but not explicitly responsive to a determination that a popularity of the second image exceeds a popularity of the first image submitted by the submitting user, replacing the first image submitted by the submitting user with the second image so that the presentation of the listing includes the second image. 
However, Portnoy teaches responsive to a determination that a popularity of another montage component parameter exceeds a popularity of a montage component parameter [para 0056-0057, determine montage background color is more popular than another montage background color], replacing the montage component parameter with the other montage component parameter so that the presentation of the listing includes the other montage component [para 0060-0062, claim 2, change displayed montage component parameter with component parameter recommended by popularity analysis for improving montage popularity] and where montage component parameters may be a second image and a first image [para 0029, montage photographs may be added or changed by an authorized user or the montage creator].
It obvious to one skilled in the art at the time the invention was made to apply the teachings of Portnoy replacing a montage component parameter with another montage component parameter after determining the other component parameter is more popular than a montage component parameter to any montage component parameters.  One of ordinary skill would understand this would result in "responsive to a determination that a popularity of the second image exceeds a popularity of the first image submitted by the submitting user, replacing the first image submitted by the submitting user with the second image so that the presentation of the listing includes the second image" with a reasonable expectation of success.  One would be motivated to do so to improve the effectiveness of the montage [Portnoy, para 0056].

As to claim 3, Portnoy discloses the method as described in claim 1.
 [para 0029, 0056-0057, analyze montage component popularity, where montage components include a photograph changed by an authorized user (read: second image) and a photograph added by a montage creator (read: first image)] but not explicitly determining that the popularity of the second image as determined by comments added to the second image exceeds the popularity of the first image submitted by the submitting user as determined by comments added to the first image submitted by the submitting user. 
However, Portnoy teaches determining that a popularity of another montage component parameter as determined by comments added to the other montage component parameter exceeds the popularity of a montage component parameter as determined by comments added to the montage component parameter [para 0057, determine certain montage component gets more user comments than another montage with another montage component, where comments are added to montage components when they are part of the montage receiving the comment] and where montage component parameters may be a second image and a first image submitted by the submitting user [para 0029, montage photographs may be added or changed by an authorized user or the montage creator].
It obvious to one skilled in the art at the time the invention was made to apply the teachings of Portnoy determining another component parameter is more popular by comments than a montage component parameter to any montage component parameters.  One of ordinary skill would understand this would result in "determining that the popularity of the second image as determined by comments added to the second image exceeds the popularity of the first image submitted by the submitting user as determined by comments added to the first image submitted by the submitting user" with a reasonable expectation of success.  One would be motivated to do so to improve the effectiveness of the montage [Portnoy, para 0056].

As to claim 4, Portnoy discloses the method as described in claim 1.
Portnoy teaches a popularity of the second image and a popularity of the first image submitted by the submitting user [para 0029, 0056-0057, analyze montage component popularity, where montage components include a photograph changed by an authorized user (read: second image) and a photograph added by a montage creator (read: first image)] but not explicitly determining that the popularity of the second image as determined by user feedback provided in relation to the second image exceeds the popularity of the first image submitted by the submitting user as determined by user feedback provided in relation to the first image submitted by the submitting user. 
However, Portnoy teaches determining that a popularity of another montage component parameter as determined by user feedback provided in relation to the other montage component parameter exceeds the popularity of a montage component parameter as determined by user feedback provided in relation to the montage component parameter [para 0057, determine certain montage component gets more user comments (read: feedback) than another montage with another montage component, where montage comments are related to other montage components] and where montage component parameters may be a second image and a first image submitted by the submitting user [para 0029, montage photographs may be added or changed by an authorized user or the montage creator].
It obvious to one skilled in the art at the time the invention was made to apply the teachings of Portnoy determining another component parameter is more popular by user feedback in relation to a montage component parameter to any montage component parameters.  One of ordinary skill would understand this would result in "determining that the popularity of the second image as determined by user feedback provided in relation to the second image exceeds the popularity of the first image submitted by the submitting user as determined by user feedback provided in relation to the first image submitted by the submitting use" with a reasonable expectation of success.  One would be motivated to do so to improve the effectiveness of the montage [Portnoy, para 0056].

As to claim 6, Portnoy discloses the method as described in claim 1, wherein the second image is added to the listing based on instructions received from the curating user [para 0029, montage photograph component changes photograph to photograph added by authorized user].

As to claim 9, Portnoy discloses the method as described in claim 1, further comprising:
receiving a third image from an additional curating user for use with additional curated presentations of the listing [para 0029, another montage authorized user adds photograph to montage, note multiple users may be authorized and that any change to the montage results in an additional curated presentation of the montage; note montage components are displayed with the montage to others users (see montage display at para 0043-0044) and that the limitation "for use with additional curated presentations of the listing" suggests or makes optional but does not require steps to be performed (MPEP 2111.04)].
Portnoy teaches a popularity of the third image and a popularity of the second image [para 0029, 0056-0057, analyze montage component popularity, where montage components include a photograph changed by another authorized user (read: third image) and a photograph changed by an authorized user (read: second image)] but not explicitly responsive to a determination that a popularity of the third image exceeds a popularity of the second image, replacing the second image with the third image. 
However, Portnoy teaches responsive to a determination that a popularity of another montage component parameter exceeds a popularity of a montage component parameter [para 0056-0057, determine montage background color is more popular than another montage background color], replacing the montage component parameter with the other montage component parameter [para 0060-0062, claim 2, change displayed montage component parameter with component parameter recommended by popularity analysis for improving montage popularity] and where montage component parameters may be a third image and a second image [para 0029, montage photographs may be added or changed by an authorized user or the montage creator].
It obvious to one skilled in the art at the time the invention was made to apply the teachings of Portnoy replacing a montage component parameter with another montage component parameter after determining the other component parameter is more popular than a montage component parameter to any montage component parameters.  One of ordinary skill would understand this would result in "responsive to a [Portnoy, para 0056].

As to claim 10, Portnoy, combined at least for the reasons above, discloses a system [Fig. 7, para 0065, system] comprising: one or more processors [Fig. 7, para 0065, processing unit]; and a management module implemented by the one or more processors [para 0065, 0071, instructions processed by processing unit] and configured to: perform limitations substantially similar to those recited in claim 1, and is rejected under similar rationale.

As to claims 12-13, Portnoy, combined at least for the reasons above, disclose the system as described in claim 10 limitations substantially similar to those recited in claims 3-4, respectively, and are rejected under similar rationale.

As to claim 16, Portnoy, combined at least for the reasons above, discloses a non-transitory machine-readable medium embodying a set of instructions that, when executed by a processor of a machine, causes the machine to perform operations [para 0065, 0071, memory stores instructions processed by system processing unit], the operations comprising: limitations substantially similar to those recited in claim 1, and is rejected under similar rationale.

As to claims 18-19, Portnoy, combined at least for the reasons above, disclose the non-transitory machine-readable medium as described in claim 16 limitations substantially similar to those recited in claims 3-4, respectively, and are rejected under similar rationale.

As to claim 21, Portnoy discloses the method as described in claim 1, wherein replacing the first image submitted by the submitting user with the second image so that [para 0029, 0038, 0040, authorized user changes photograph displayed in montage component with another photograph, where photograph is added by montage curator and montage components may be stored on a computing system (also see storing montage data in memory at para 0071)]

Claims 2, 5, 11, 14, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Portnoy as applied to claim 1 above, and further in view of Mirchandani (US 8355955 B1).

As to claim 2, Portnoy discloses the method as described in claim 1, further comprising determining … the popularity of the second image as determined by … the second image [and] the popularity of the first image submitted by the submitting user as determined by … the first image submitted by the submitting user [para 0029, 0056-0057, analyze montage component popularity, where montage components include a photograph changed by an authorized user (read: second image) and a photograph added by a montage creator (read: first image)].
However, Portnoy does not specifically disclose determining that the popularity of the second image as determined by likes of the second image exceeds the popularity of the first image as determined by likes of the first image.
Mirchandani discloses determining that the popularity of the second image as determined by likes of the second image exceeds the popularity of the first image as determined by likes of the first image [col. 22, lines 18-39, col. 28, lines 30-67, determine highest scoring item compared to other items, where scores are based on an amount of members who have liked the item page (read: popularity, note broadest reasonable interpretation of popularity includes a state of being liked) including images].
Portnoy and Mirchandani are analogous art to the claimed invention because they are from a similar field of endeavor of data retrieval systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Portnoy and Mirchandani before him at the time the invention was made, to modify the determining 
One of ordinary skill in the art would be motivated to modify Portnoy as described above to provide a more personalized user experience and increase traffic or purchases [Mirchandani, col. 2:18-40].

As to claim 5, Portnoy discloses the method as described in claim 1, further comprising determining the popularity of the second image and the popularity of the first image submitted by the submitting user based on:
… users in relation to the presentation of the listing including the first image submitted by the submitting user and in relation to the at least one curated presentation of the listing using the second image [para 0029, 0056-0057, claim 2, determine montage component popularity based on user participation with montage with displayed features, note displayed montage features include photograph changed by authorized user (read: second image) and photograph added by montage creator (read: first image submitted by the submitting user), note strikethrough text represents non-elected alternatives];


However, Portnoy does not specifically disclose purchases made by users.
Mirchandani discloses purchases made by users [col. 28:17-29, purchasing histories of system members].
Portnoy and Mirchandani are analogous art to the claimed invention because they are from a similar field of endeavor of data retrieval systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Portnoy and Mirchandani before him at the time the invention was made, to modify the determining 
One of ordinary skill in the art would be motivated to modify Portnoy as described above to provide a more personalized user experience and increase traffic or purchases [Mirchandani, col. 2:18-40].

As to claim 11, Portnoy and Mirchandani, combined at least for the reasons above, disclose the system as described in claim 10 comprising limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

As to claim 14, Portnoy and Mirchandani, combined at least for the reasons above, disclose the system as described in claim 10 comprising limitations substantially similar to those recited in claim 5 and is rejected under similar rationale.

As to claim 17, Portnoy and Mirchandani, combined at least for the reasons above, disclose the non-transitory machine-readable medium as described in claim 16 comprising limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

As to claim 20, Portnoy and Mirchandani, combined at least for the reasons above, disclose the non-transitory machine-readable medium as described in claim 16 comprising limitations substantially similar to those recited in claim 5 and is rejected under similar rationale.

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Portnoy as applied to claim 1 above, and further in view of Williams et al. (US 20080097981 A1).

As to claim 7, Portnoy discloses the method as described in claim 1, … the second image [and] the first image submitted by the submitting user [para 0029, montage component include a photograph changed by an authorized user (read: second image) and a photograph added by a montage creator (read: first image)].
However, Portnoy does not specifically disclose wherein the second image is a customized copy of the first image.
Williams discloses wherein the second image is a customized copy of the first image [para 0028, second image is a modified version (read: customized copy) of the first image].
Portnoy and Williams are analogous art to the claimed invention because they are from a similar field of endeavor of data retrieval systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Portnoy and Williams before him at the time the invention was made, to modify the first image and the second image as disclosed by Portnoy with a second image as a customized copy of a first image as disclosed by Williams with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Portnoy as described above to provide the best and most relevant image search results to a user [Williams, para 0005, 0023].

As to claim 8, Portnoy discloses the method as described in claim 7, … the first image submitted by the submitting user [and] the second image [para 0029, montage component include a photograph added by a montage creator (read: first image) and a photograph changed by an authorized user (read: second image)] based on at least one of:
… the first image submitted by the submitting user [para 0029, photograph component includes photograph added by montage creator];






Williams discloses wherein the first image … customized to form the second image based on at least one of: instructions to crop the first image [para 0028, produce second image by cropping first image].
Portnoy and Williams are analogous art to the claimed invention because they are from a similar field of endeavor of data retrieval systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Portnoy and Williams before him at the time the invention was made, to modify the first image and the second image as disclosed by Portnoy with a second image as a customized copy of a first image as disclosed by Williams with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Portnoy as described above to provide the best and most relevant image search results to a user [Williams, para 0005, 0023].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145